JOSEPH S. WHITE, Circuit Judge.
This cause came on for final disposition after hearing pursuant to the order entered August 9, 1955, testimony taken, and argument of counsel.
Under the circumstances as they have been developed in this case, it is now the duty of the court to place the parties as nearly as possible in status quo. Defendants have paid to the plaintiffs under the contract in question, $10,500. Defendants occupied *41plaintiffs’ premises from September 1, 1954 to May 17, 1955. On the latter date possession was returned to the plaintiffs pursuant to the stipulation filed herein June 29, 1955.
It is a simple matter to refund the payments made by the defendants, but possession of the premises for the period during which they were occupied by defendants cannot be restored. In such case the law requires payment of reasonable rental value for the time in question. It will be observed that defendants occupied the premises during the choice winter months of the year. It is common knowledge that rentals for that period are on a higher basis than rentals for an entire year. It seems equitable, under the circumstances to fix the reasonable rental value of the premises in question at $500 per month, making a total due the owners of $4,250. Accordingly, the court finds that there is a balance due defendants of $6,250, plus $474.25 interest to this date.
It is ordered and decreed that the defendants Napoleon Sylvain and Cecelia R. Sylvain, his wife, do have and recover of and from the plaintiffs, Alva E. Shook and Elva L. Shook, his wife, the sum of $6,724.25 damages, together with $20 court costs for thé recovery of which let execution issue.